Title: To Thomas Jefferson from Gideon Granger, 8 March 1806
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Saturday March 8, 1806
                        
                        G Granger presents his compliments to the President and returns the letters transmitted to him—he has given
                            the allowance he lately made to Mr Estes a retrospective effect to the date of the contract—which virtually raises his
                            salary to about 700 Dollars ⅌ Annum
                    